PER CURIAM.
George Elvis Moyer appeals the district court’s order granting summary judgment to the Defendant in this Title VII action alleging race discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Moyer v. Smurfit-Stone Container Corp., No. CV-00-581-1, 2002 WL 31654526 (M.D.N.C. Nov. 21, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.